Title: To Alexander Hamilton from Catharine Greene, 10 May 179[4]
From: Greene, Catharine
To: Hamilton, Alexander



Mulberry Grove [Georgia] May 10th 179[4]
My Dear Sir

Your letter dated the 3 Sep 1793 arrivd here 20th of April and the moment I received it, I got into my boat, and hastened to town with all possible Speed, having no person here before whom I could legally swear to the enclosed facts, as nearly as I can recollect them. Judge Pendleton was then in Court; I did not hesitate to send for him and told him the wretched Situation I was in on your account; and after a little raillery he consoled me by telling me that your affair had some time since been Settled very much to your honor and that now my deposition would be of no use—the fact being produced in the public prints only could induce me to delay it a moment.
I send it therefore now not with an expectation that it will be of the least consequence but only to shew you that I can never be in-grateful to a man whose perfections are the only Sourse of Malicious Calumny—and whose goodness to me will never be forgotten.
It is now more than a year since I ordered Mr Ward of New York (my agent there) to pay you the Sum you were so good as to lend me in my distress—and I will thank you to write me one line to let me know if you have received it.
I am and ever shall be your devoted affectionate and Grateful
Cathe Greene.

Mr Miller has just returned from Augusta and tells me that the money has not been paid according to my order as the certificates which was lodged for that purpose have not been sold—but that he will make other arrangements to have it paid.

C G

